USCA11 Case: 20-13897   Date Filed: 07/27/2021    Page: 1 of 5



                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                            No. 20-13897
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:07-cr-60189-WPD-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus

STEVE AUSTIN, JR.,

                                                         Defendant-Appellant.


                      ________________________

                            No. 20-14393
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:07-cr-60189-WPD-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus
          USCA11 Case: 20-13897      Date Filed: 07/27/2021    Page: 2 of 5




STEVE AUSTIN, JR.,

                                                              Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                  (July 27, 2021)

Before MARTIN, NEWSOM, and BRANCH, Circuit Judges.

PER CURIAM:

      Steve Austin, Jr. seeks relief from what he contends was a wrongful federal

conviction. In 2007, the federal government charged Austin with burglarizing a

post office in violation of 18 U.S.C. § 2115. Austin pleaded guilty and was

sentenced to 33 months in prison plus a term of supervised release. He ended up

violating his term of supervised release and was sentenced to a revocation term of

21 months in prison. He completed his sentence and was released from federal

custody in 2014.

      Six years later, Austin, proceeding pro se, moved in federal district court for

relief from the 2007 conviction. As he explains on appeal, the police found him at

the post office not because he was burglarizing it, but because he was at a nearby

restaurant, heard someone break in, and was there following up when the police

arrived. He emphasizes that no eyewitnesses testified to his burglarizing the post

                                          2
          USCA11 Case: 20-13897       Date Filed: 07/27/2021    Page: 3 of 5



office, that no fingerprint evidence supported the allegations against him, and that,

in any event, nothing was stolen from the post office.

      Austin asked the district court to vacate his conviction but didn’t say what

specifically authorized the court to grant that remedy. The district court thus

addressed three possible sources of authority under which it could evaluate his

claims: 28 U.S.C. § 2255, Federal Rule of Civil Procedure 60(b)(3), and the writ of

coram nobis. The court determined that it would lack jurisdiction under § 2255

and Rule 60(b)(3), and that Austin failed to satisfy the requirements for a writ of

coram nobis. On appeal, Austin contends that the district court erred and reiterates

that he was wrongfully convicted.

                                          I

      We conclude that the district court was correct. Regardless of the merits and

demerits of Austin’s claim that he was wrongfully convicted, we aren’t now in a

position to adjudicate that case. Because Austin is no longer in federal custody

pursuant to the conviction at issue, we can’t authorize relief pursuant to § 2255.

See Maleng v. Cook, 490 U.S. 488, 490–91 (1989). And because his 2007

conviction arose in a criminal case, rather than a civil case, we can’t authorize

relief pursuant to Federal Rule of Civil Procedure 60(b)(3). See United States v.

Fair, 326 F.3d 1317, 1318 (11th Cir. 2003).




                                          3
            USCA11 Case: 20-13897             Date Filed: 07/27/2021        Page: 4 of 5



       As for the writ of coram nobis, it authorizes courts to vacate a conviction

only when (1) no other remedy is available, (2) the petitioner presents sound

reasons for failing to seek relief earlier, and (3) the petitioner seeks to remedy an

error “of the most fundamental character” that rendered the original proceeding

“irregular and invalid.” United States v. Mills, 221 F.3d 1201, 1203–04 (11th Cir.

2000); Alikhani v. United States, 200 F.3d 732, 734 (11th Cir. 2000). Here, Austin

just doesn’t meet that extraordinarily high standard. As to element (2), he hasn’t

shown us that he couldn’t have sought the relief on direct appeal or through a

timely § 2255 motion. And as to element (3), we don’t think that Austin has

shown that the proceedings leading to his original conviction—which consisted of

an indictment and guilty plea—were irregular or invalid, or that any fundamental

error occurred. Accordingly, we can’t grant the writ.1

                                                  II

       Austin separately moved in the district court for certain documents relating

to his past court cases. The district court denied that motion and Austin appealed

that denial as well. But on appeal, Austin clarifies that he doesn’t need the

documents himself, but rather wanted to make sure that the reviewing court had

them for its review. The documents are needed, he says “for the Court to ‘decide’


1
  In his reply brief, Austin suggested that his trial counsel was ineffective. Because he raised it
for the first time in his reply brief, this claim isn’t before us. Sapuppo v. Allstate Floridian Ins.
Co., 739 F.3d 678, 683 (11th Cir. 2014).
                                                   4
          USCA11 Case: 20-13897       Date Filed: 07/27/2021    Page: 5 of 5



the motion[,] not for the petitioner to prepare.” We’ve been able to access all of

the documents that we needed for the purpose of our review, so we think that

Austin’s concerns, as articulated on appeal, have been addressed. To the extent

that he does appeal the district court’s denial of his document request, we will

affirm because the law gives him no freestanding right to the documents that he

requested. See United States v. Cuya, 964 F.3d 969, 972 (11th Cir. 2020);

Campbell v. United States, 538 F.2d 692, 693 (5th Cir. 1976).

      AFFIRMED.




                                          5